       Case: 3:15-cv-00324-jdp Document #: 390 Filed: 09/18/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


ONE WISCONSIN INSTITUTE, INC., et al.,

               Plaintiffs,


       v.                                               Case No. 15-CV-324-JDP

ANN S. JACOBS, Chair, Wisconsin
Elections Commission, et al.,

               Defendants.


JUSTIN LUFT, et al.,

               Plaintiffs,


       v.                                                Case No. 20-cv-768-JDP


TONY EVERS, et al.,

               Defendants.


       One Wisconsin Plaintiffs’ Motion for Preliminary Injunctive Relief


       The One Wisconsin plaintiffs, by their undersigned counsel, and pursuant to Fed. R. Civ.

P. 65(a), respectfully move this Court for a preliminary injunction:

       (1) finding that the Wisconsin “ID Petition Process” (IDPP) continues to violate the First

       and Fourteenth Amendments to the United States Constitution for all of the reasons

       spelled out in this Court’s several decisions about the IDPP in 2016;




                                                 1
        Case: 3:15-cv-00324-jdp Document #: 390 Filed: 09/18/20 Page 2 of 3




        (2) ordering the defendants to undertake the emergency measures set forth in Part IV-A

        of the One Wisconsin plaintiffs’ accompanying brief; and

        (3) ordering the Division of Motor Vehicles of the Wisconsin Department of

        Transportation to undertake the fundamental reforms of the IDPP called for by this Court

        four years ago, supplemented by the additional proposals of One Wisconsin and Luft

        plaintiffs in the briefs they are filing today.

        Further support for this motion is set forth in the One Wisconsin Plaintiffs’ Brief in

Support of Motion for Preliminary Injunctive Relief, together with the declarations and exhibits

that accompany this motion. One Wisconsin plaintiffs also adopt the arguments included in the

Luft plaintiffs’ brief filed today.




                                                    2
        Case: 3:15-cv-00324-jdp Document #: 390 Filed: 09/18/20 Page 3 of 3




Dated this 18th day of September, 2020.        Respectfully submitted,

                                               PERKINS COIE LLP

                                          By       s/ Bruce V. Spiva

                                               Marc E. Elias
                                               MElias@perkinscoie.com
                                               Bruce V. Spiva
                                               BSpiva@perkinscoie.com
                                               Elisabeth C. Frost
                                               EFrost@perkinscoie.com
                                               Amanda R. Callais
                                               ACallais@perkinscoie.com
                                               700 Thirteenth Street, N.W., Suite 600
                                               Washington, D.C. 20005-3960
                                               Telephone: (202) 654-6200
                                               Facsimile: (202) 654-6211

                                               Charles G. Curtis, Jr.
                                               CCurtis@perkinscoie.com
                                               33 East Main Street, Suite 201
                                               Madison, WI 53703
                                               Telephone: (608) 663-5411
                                               Facsimile: (608) 663-7499

                                               Bobbie J. Wilson
                                               BWilson@perkinscoie.com
                                               505 Howard Street, Suite 1000
                                               San Francisco, CA 94111-4131
                                               Telephone: (415) 344-7000
                                               Facsimile: (415) 344-7050

                                               Attorneys for Plaintiffs




                                               3
